Title: To Benjamin Franklin from Jonathan Williams, Jr., 5 March 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir
Nantes March. 5. 1780.
I beg leave to introduce to your particular notice my Friend Mr Mason of Virginia a Gentleman of a respectable Family & plentifull Fortune by showing him every civility & every mark of Friendship he may have occasion for you will very sensibly Oblige Dear & hond Sir Your dutifull & affectionate Kinsman
Jona Williams J
 
Addressed: The Hon. / Doctor Franklin / Passy
Notation: J. Williams mar 5 1781
